Exhibit 10.2

2012 Genworth Financial, Inc. Omnibus Incentive Plan

2018-2020 Performance Cash Award Agreement

 

 

Dear [Participant Name]:

You have been selected to receive a Performance Cash award (“Award”) under the
2012 Genworth Financial, Inc. Omnibus Incentive Plan (the “Plan”), on the terms
and conditions set forth below. This Award Agreement and the Plan together
govern your rights under this Award and set forth all of the conditions and
limitations affecting such rights. Unless the context otherwise requires,
capitalized terms used in this Award Agreement shall have the meanings ascribed
to them in the Plan. If there is any inconsistency between the terms of this
Award Agreement and the terms of the Plan, the Plan’s terms shall supersede and
replace the conflicting terms of this Award Agreement.

 

1. Grant of Performance Cash Award. You are hereby granted an Award,
representing the right to earn a performance-based cash bonus, all in accordance
with the terms of this Award Agreement, the Plan, and any rules and procedures
adopted by the Committee. The Award represents the right to earn from 0% to 200%
of the Target Award, based on (i) your continued future employment, and
(ii) Genworth Financial, Inc. together with its Affiliates, (the “Company”)
level of achievement of the Performance Goals during the Performance Period, in
accordance with the terms of this Award Agreement.

 

  a. Grant Date. The Grant Date of your Award is [            ], 2018.

 

  b. Target Award. The Target Award is $[            ].

 

  c. Performance Goals. The Performance Goals are described on Exhibit A.

 

  d. Performance Period. The Performance Period is the three-year period
beginning January 1, 2018 and ending December 31, 2020, with three discrete and
independent Performance Measurement Periods running sequentially from January 1
through December 31 of each calendar year within the performance period.

 

2. Agreement to Participate. You have been provided with this Award Agreement,
and you have the opportunity to accept this Award Agreement, by accessing and
following the procedures set forth on the stock plan administrator’s website.
The Plan is available for your reference on the stock plan administrator’s
website. You may also request a copy of the Plan at any time by contacting Human
Resources at the address or telephone number set forth below in Section 11(a).
By agreeing to participate, you acknowledge that you have reviewed the Plan and
this Award Agreement, and you fully understand all of your rights under the Plan
and this Award Agreement, the Company’s remedies if you violate the terms of
this Award Agreement, and all of the terms and conditions which may limit your
eligibility to retain and receive any cash payment pursuant to the Plan and this
Award Agreement.

If you do not wish to accept the Award and participate in the Plan and be
subject to the provisions of the Plan and this Award Agreement, please contact
the Human Resources Department, Genworth Financial, Inc., 6620 W. Broad Street,
Richmond, VA 23230, or at (804) 281-6000, within thirty (30) days of receipt of
this Award Agreement. If you do not respond within thirty (30) days of receipt
of this Award Agreement, the Award Agreement is deemed accepted. If you choose
to participate in the Plan, you agree to abide by all of the governing terms and
provisions of the Plan and this Award Agreement

 

3.

Earning and Vesting of Award. The Award shall not provide you with any rights or
interests therein until the Award has been earned and vested. Not later than
March 15 following the end of the Performance Period (the “Vesting Date”), the
Committee shall determine and certify the level of achievement of the
Performance Goals, and determine the percentage of the Target Award (from 0% to



--------------------------------------------------------------------------------

  200%) earned and vested (the “Earned Amount”). Any portion of the Target Award
that fails to vest in accordance with the terms of this Award Agreement will be
forfeited without further consideration or any act or action by you.

 

4. Payment of Award. The Earned Amount shall be paid to you on the Vesting Date
(the “Payment Date”). If for any reason the Committee is unable to certify the
level of achievement of the Performance Goals by March 15 following the end of
the Performance Period, then the Vesting Date shall be March 15 following the
end of the Performance Period, but the determination of the Earned Amount and
the Payment Date shall be delayed, in the discretion of the Committee, for such
period as may be required for the Committee to certify the level of achievement
of the Performance Goals, but in no event shall the Payment Date extend beyond
December 31, 2021.

 

5. Treatment of Award Upon Termination of Employment. Subject to Section 6
below, the Award shall be immediately and automatically cancelled upon
termination of your service with the Company and its Affiliates prior to the
Vesting Date, for any reason other than your death, Total Disability or
Retirement on or after the first anniversary of the grant date. If your service
with the Company and its Affiliates terminates prior to the Vesting Date as a
result of your death, Total Disability or Retirement on or after the first
anniversary of the grant date, then the Award shall fully vest as of your
termination date, and you (or your estate, in the event of your death) shall
receive a pro rata payout on the regular Payment Date, determined by multiplying
the Earned Amount that otherwise would have paid out based on actual performance
for the entire Performance Period, multiplied by a fraction, the numerator of
which is the number of full months elapsed from January 1, 2017 until the date
of your termination, and the denominator of which is 36.

For purposes of this Award Agreement, the following terms shall have the
following meanings:

“Retirement” shall mean your voluntary resignation on or after you have attained
age sixty (60) and accumulated five (5) or more years of combined and continuous
service with the Company.

“Total Disability” shall mean a permanent disability that would make you
eligible for benefits under the long-term disability program maintained by the
Company (without regard to any time period during which the disabling condition
must exist) or in the absence of any such program, such meaning as the Committee
shall determine.

 

6. Change of Control. In the event of a Change of Control of the Company (as
defined in the Plan), the Award shall be treated as set forth in this Section 6.

 

  a. Qualifying Change of Control and Awards are Not Assumed. Upon the
occurrence of a Qualifying Change of Control (as defined below) on or after the
first anniversary of the Grant Date in which the Successor Entity fails to
Assume and Maintain this Award, the Award shall immediately vest as of the
effective date of such Qualifying Change of Control; shall be deemed earned
based on actual pro rata performance as of the date of such Qualifying Change of
Control, to the extent such performance can be reasonably established in the
sole discretion of the Committee, or otherwise based on an assumed achievement
of all relevant performance goals at “target” levels, if actual pro rata
performance cannot be reasonably established in the sole discretion of the
Committee; shall be paid to you within thirty (30) days following the date of
the Qualifying Change of Control pro rata based on the portion of the
performance period elapsed on the date of the Qualifying Change of Control; and
shall thereafter terminate, provided that the circumstances giving rise to such
Qualifying Change of Control meet the definition of a “change in control event”
under Code Section 409A.

 

  b.

Employment Termination without Cause or for Good Reason within 12 Months of a
Qualifying Change of Control. If a Qualifying Change of Control occurs and the
Successor Entity Assumes and Maintains this Award, and if your service with the
Successor Entity and its Affiliates is terminated on or after the first
anniversary of the Grant Date by the Successor Entity or one of its Affiliates
without Cause (other than such termination resulting from your death or
Disability) or by you for Good Reason (as such terms are defined below) within
twelve (12) months following the effective date of such Qualifying Change of
Control, then the Award shall

 

2



--------------------------------------------------------------------------------

  immediately vest as of the date of termination of your service with the
Successor Entity and its Affiliates; shall be deemed earned based on actual pro
rata performance as of the date of termination of your service with the Company
and its Affiliates, to the extent such performance can be reasonably established
in the sole discretion of the Committee, or otherwise based on an assumed
achievement of all relevant performance goals at “target” levels, if actual pro
rata performance cannot be reasonably established in the sole discretion of the
Committee; shall be paid to you within thirty (30) days following the date of
termination of your service with the Successor Entity and its Affiliates pro
rata based on the portion of the performance period elapsed as of the
termination of your service with the Successor Entity and its Affiliates; and
shall thereafter terminate.

 

  c. Employment Termination without Cause or for Good Reason within 12 Months of
a Non-Qualifying Change of Control. If a Non-Qualifying Change of Control (as
defined below) occurs and if your service with the Company and its Affiliates is
terminated on or after the first anniversary of the Grant Date by the Company
without Cause (other than such termination resulting from your death or
Disability) or by you for Good Reason within twelve (12) months following the
effective date of the Non-Qualifying Change of Control, then the Award shall
immediately vest as of the date of termination of your service with the Company
and its Affiliates; shall be deemed earned based on actual pro rata performance
as of the date of termination of your service with the Company and its
Affiliates, to the extent such performance can be reasonably established in the
sole discretion of the Committee, or otherwise based on an assumed achievement
of all relevant performance goals at “target” levels, if actual pro rata
performance cannot be reasonably established in the sole discretion of the
Committee; shall be paid to you within thirty (30) days following the date of
termination of your service with the Company and its Affiliates pro rata based
on the portion of the performance period elapsed on the date of the Change of
Control; and shall thereafter terminate.

 

  d. Defined Terms. For purposes of this Award Agreement:

 

  (i) “Business Unit Sale” shall mean the Company’s sale or disposition of all
or any portion of a business unit.

 

  (ii) “Cause” shall mean (i) your willful and continued failure to
substantially perform your duties with the Company and its Affiliates (other
than any such failure resulting from your Disability); (ii) your commission,
conviction or pleading guilty or nolo contendere (or any similar plea or
admission) to any felony or any act of fraud, misappropriation or embezzlement;
(iii) your willful engagement in conduct (other than conduct covered under
clause (i) above) which, in the good faith judgment of the Committee, is
injurious to the Company and/or its Affiliates, monetarily or otherwise; or
(iv) your material violation or breach of any Company or Affiliate policy, or
any noncompetition, confidentiality, or other restrictive covenant with respect
to the Company, that applies to you; provided, however, that for purposes of
clauses (i) and (ii) of this definition, no act, or failure to act, on your part
shall be deemed “willful” unless done, or omitted to be done, by you not in good
faith and without reasonable belief that the act, or failure to act, was in the
best interests of the Company and/or its Affiliates.

 

  (iii) “Good Reason” shall mean any material reduction in the aggregate value
of your compensation (including base salary and bonus), or a substantial
reduction in the aggregate value of benefits provided to you; provided, however,
that Company-initiated across-the-board reductions in compensation or benefits
affecting substantially all employees shall alone not be considered Good Reason.

 

  (iv)

“Non-Qualifying Change of Control” shall mean a Change of Control of the Company
(as defined in the Plan) that results from a Business Unit Sale, provided that
following such Change of Control (i) the Company remains in existence as a
publicly-traded company (separate and apart from any Successor Entity resulting
from the Change of Control, and regardless of whether the Company continues to
use the name “Genworth Financial, Inc.”

 

3



--------------------------------------------------------------------------------

  or a different name), (ii) your employment with the Company is not terminated
by the Company without Cause in connection with the Change in Control, and
(iii) the Award subject to this Award Agreement remain outstanding.

 

  (v) “Qualifying Change of Control” shall mean a Change of Control of the
Company (as defined in the Plan) that is not a Non-Qualifying Change of Control.

 

7. Payment of Taxes. The Company employing you has the authority and the right
to deduct or withhold, or require you to remit to the employer, an amount
sufficient to satisfy federal, state, and local taxes (including your FICA
obligation), domestic or foriegn required by law to be withheld with respect to
any taxable event arising as a result of the vesting or payment of this Award.
The obligations of the Company under this Award Agreement will be conditional on
such payment or arrangements, and the Company, and, where applicable, its
Affiliates will, to the extent permitted by law, have the right to deduct in
cash or Shares any such taxes from any payment of any kind otherwise due to you.

 

8. Nontransferability. This Award may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated (“Transfer”), other than by
will or by the laws of descent and distribution, except as provided in the Plan.
If any prohibited Transfer, whether voluntary or involuntary, of the Award is
attempted to be made, or if any attachment, execution, garnishment, or lien
shall be attempted to be issued against or placed upon this Award, your right to
receive any payment pursuant to the terms of this Award shall be immediately and
automatically be forfeited, and this Award Agreement shall be null and void.

 

9. Administration. This Award Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Award Agreement, all of
which shall be binding upon you. The Committee’s interpretation of the Plan and
this Award Agreement, and all decisions and determinations by the Committee with
respect to the Plan and this Award Agreement, shall be final, binding, and
conclusive on all parties.

 

10. Limitation of Rights. The Award does not confer to you or your beneficiary,
executors or administrators any rights of a stockholder of the Company. This
Award Agreement shall not confer upon you any right to continuation of
employment by the Company, nor shall this Award Agreement interfere in any way
with the Company’s or any of its Affiliate’s right to terminate your employment
at any time.

 

11. Amendment, Modification, Suspension, and Termination. Subject to the terms
of the Plan, this Award Agreement may be modified or amended by the Committee;
provided that no such amendment shall materially and adversely affect your
rights hereunder without your consent. Notwithstanding the foregoing, you hereby
expressly agree to any amendment to the Plan and this Award Agreement to the
extent necessary to comply with applicable law or changes to applicable law
(including, but not limited to, Code Section 409A) and related regulations or
other guidance and federal securities laws.

 

12. Applicable Law. The validity, construction, interpretation, and
enforceability of this Award Agreement shall be determined and governed by the
laws of the State of Delaware without giving effect to the principles of
conflicts of law. For purposes of litigating any dispute that arises under this
grant or the Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Virginia, and agree that such litigation shall be
conducted in the courts of Richmond, Virginia or the federal courts for the
United States for the Eastern District of Virginia, where this Award is made
and/or to be performed.

 

13. Entire Agreement; Plan Controls. This Award Agreement, the Plan, and the
rules and procedures adopted by the Committee contain all of the provisions
applicable to the Award and no other statements, documents or practices may
modify, waive or alter such provisions unless expressly set forth in writing,
signed by an authorized officer of the Company and delivered to you. In the
event of any actual or alleged conflict between the provisions of the Plan and
the provisions of this Award Agreement, the provisions of the Plan shall be
controlling and determinative.

 

4



--------------------------------------------------------------------------------

14. Compensation Recoupment Policy. This Award shall be subject to any
compensation recoupment policy of the Company that is applicable by its terms to
you and to Awards of this type.

 

15. Successors. This Award Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Award Agreement and the Plan.

PLEASE REFER ANY QUESTIONS YOU MAY HAVE REGARDING YOUR PERFORMANCE CASH AWARD TO
THE EXECUTIVE VICE PRESIDENT OF HUMAN RESOURCES.

Acceptance Date:

 

5



--------------------------------------------------------------------------------

Exhibit A

2018-2020 Performance Cash Award Defined Terms

Consolidated Genworth U.S. GAAP Adjusted Operating Income = income (loss) from
continuing operations excluding the after-tax effects of income attributable to
noncontrolling interests, net investment gains (losses), goodwill impairments,
gains (losses) on the sale of businesses, gains (losses) on the early
extinguishment of debt, gains (losses) on insurance block transactions,
restructuring costs and infrequent or unusual non-operating items. Gains
(losses) on insurance block transactions are defined as gains (losses) on the
early extinguishment of non-recourse funding obligations, early termination fees
for other financing restructuring and/or resulting gains (losses) on reinsurance
restructuring for certain blocks of business.

Consolidated Genworth U.S. GAAP Adjusted Operating Income will be measured
excluding impacts from in-force reserve changes from future period assumption
changes (e.g. mortality, interest rate, expense, lapse, morbidity), methodology
changes (e.g. changes that would arise from a system conversion), changes in
foreign exchange rates, tax changes based on updated regulations, guidance,
assessments, or refinements related to technical areas of the Tax Cuts and Jobs
Act, and litigation related to the proposed merger with China Oceanwide (legal
fees and settlement costs), and any strategic deal-related expenses (e.g. 3rd
party legal, actuarial or reinsurance support for negotiating or implementing a
transaction).

2018-2020 Performance Cash Award Goals

 

($ in Millions)

       Consolidated Genworth U.S. GAAP Adjusted Operating
Income (1)  

Performance

Measurement Period

   Weight
(% of
Target)   Threshold
(50% Payout)      Target
(100% Payout)      Maximum
(200% Payout)  

January 1, 2018 – December 31, 2018

   34%   $ [             ]     $ [             ]     $ [             ] 

January 1, 2019 – December 31, 2019

   33%   $ [             ]     $ [             ]     $ [             ] 

January 1, 2020 – December 31, 2020

   33%   $ [             ]     $ [             ]     $ [             ] 

 

(1) Excludes impacts from proposed merger with Asia Pacific Global Capital Co.,
Ltd. (“the Parent”), a subsidiary of China Oceanwide Holdings Group Co., Ltd
(together with its affiliates, “China Oceanwide”), related to Purchase-GAAP. It
is expected that all threshold, target and maximum performance goals for each
Performance Measurement Period will be adjusted (up or down, as appropriate) at
the time the Company closes its proposed merger with the Parent in order to
account for the impact of Purchase-GAAP accounting adjustments on the
performance goals.

 

  •   Performance under each Performance Measurement Period is independently
weighted, with the results for each Performance Measurement Period are
multiplied by the applicable weightings and then added together.

 

  •   Payout for performance between points is interpolated on a straight-line
basis.

 

  •   No payout shall be earned for performance below threshold level for a
given Performance Measurement Period.

 

  •   In evaluating performance, the committee shall exclude the impact, if any,
on reported financial results of any of the following events that occur during
the performance period: a) acquisitions and divestitures, b) shareholder
dividends or common stock repurchases and c) changes in accounting principles or
other laws or provisions.

 

  •   Notwithstanding the level of achievement of the above Performance Goals,
the Committee may exercise negative discretion to pay out a lesser amount, or no
amount at all, under the Performance Cash Award, based on such considerations as
the Committee deems appropriate.



--------------------------------------------------------------------------------

Special Rules for Pending Merger with China Oceanwide

The Company is party to an Agreement and Plan of Merger agreement with China
Oceanwide Holdings Group Co., Ltd. dated October 21, 2016 (the “Merger
Agreement”). The corporate merger contemplated by the Merger Agreement (the
“Merger”) is currently expected to be completed during 2018, although this is
not guaranteed (if and when completed, the “Closing”). The following provisions
are contingent upon the Closing of the Merger.

(1) Adjustment of Award. Pursuant to Section 4.4 of the Plan, the Committee may
in its sole discretion make such adjustments to the Award to reflect the Merger
or otherwise prevent dilution or enlargement of rights or benefits thereunder,
as it deems appropriate. The Committee expects that it will make adjustments to
the Award to reflect the expected impact of the Merger, which may include,
without limitation, adjustments to the performance goals set forth on this
Exhibit A for each of the performance measurement periods hereunder, adjustments
deemed necessary or appropriate to properly reflect the conversion to purchase
GAAP accounting and any other changes in accounting rules or tax laws, and
adjustments related to any reorganization or restructuring plans programs. Any
such adjustment will be communicated to you in writing, shall be binding on all
persons and shall not constitute an amendment of this Award.

(2) Qualifying Change of Control. For purposes of this Agreement and the Plan,
the Committee has determined that the Closing of the Merger pursuant to its
current terms would be a Change of Control that constitutes a “Qualifying Change
of Control” pursuant to which a “Successor Entity” will “Assume and Maintain”
this Award of Units. Thus, the provisions of Section 6(b) of this Agreement,
which provides special rules for the vesting of the Units upon certain
terminations of employment within 12 months following a Change of Control, will
apply following the Closing.

 

7